                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN
                                GREEN BAY DIVISION


 Laura Evans and Carol Nowak-Galkowski, as                   Case No. 1:21-cv-60
 representatives of a class of similarly situated
 persons, and on behalf of the Associated Banc-Corp
 401(k) and Employee Stock Ownership Plan,
                                                                       COMPLAINT
                        Plaintiffs,                                  CLASS ACTION
 v.

 Associated Banc-Corp, the Associated Banc-Corp
 Plan Administrative Committee, and John and Jane
 Does 1-20,

                        Defendants.


                                  NATURE OF THE ACTION

       1.      Plaintiffs Laura Evans and Carol Nowak-Galkowski, as representatives of the Class

described herein, and on behalf of the Associated Banc-Corp 401(k) and Employee Stock

Ownership Plan (the “Plan”), bring this action under the Employee Retirement Income Security

Act of 1974, as amended, 29 U.S.C. § 1001, et seq. (“ERISA”), against Defendants Associated

Banc-Corp (“Associated Bank”), the Associated Banc-Corp Plan Administrative Committee

(“Committee”), and John and Jane Does 1-20 (collectively, “Defendants”). As described herein,

Defendants breached their fiduciary duties with respect to the Plan in violation of ERISA, to the

detriment of the Plan and its participants and beneficiaries, by applying an imprudent and

inappropriate preference for products associated with Associated Bank within the Plan, despite

their poor performance and lack of traction among fiduciaries of similarly sized plans. In addition,

Defendants failed to monitor or control the Plan’s recordkeeping expenses paid to Associated

Bank’s subsidiary, costing the Plan millions of dollars in excessive administrative fees over the




         Case 1:21-cv-00060-WCG Filed 01/13/21 Page 1 of 26 Document 1
course of the statutory period. Plaintiffs bring this action to remedy this unlawful conduct, recover

losses to the Plan, and obtain other appropriate relief as provided by ERISA.

                                PRELIMINARY STATEMENT

       2.      As of September 2020, Americans had approximately $9.3 trillion in assets invested

in defined contribution plans, such as 401(k) and 403(b) plans. See INVESTMENT COMPANY

INSTITUTE, Retirement Assets Total $33.1 Trillion in Third Quarter 2020 (Dec. 16, 2020),

available at https://www.ici.org/research/stats/retirement/ret_20_q3. Defined contribution plans

have largely replaced defined benefit plans—or pension plans—that were predominant in previous

generations. See BANKRATE, Pensions Decline as 401(k) Plan Multiply (July 24, 2014), available

at http://www.bankrate.com/finance/retirement/pensions-decline-as-401-k-Plan-multiply-1.aspx.

By 2012, approximately 98% of employers offered defined contribution plans to their current

employees, whereas only 3% offered pension plans. Id.

       3.      The potential for disloyalty and imprudence is much greater in defined contribution

plans than in defined benefit plans. In a defined benefit plan, the participant is entitled to a fixed

monthly pension payment, while the employer is responsible for making sure the plan is

sufficiently capitalized, and thus the employer bears all risks related to excessive fees and

investment underperformance. See Hughes Aircraft Co. v. Jacobson, 525 U.S. 432, 439 (1999).

Therefore, in a defined benefit plan, the employer and the plan’s fiduciaries have every incentive

to keep costs low and to remove imprudent investments. But in a defined contribution plan,

participants’ benefits “are limited to the value of their own investment accounts, which is

determined by the market performance of employee and employer contributions, less expenses.”

Tibble v. Edison Int’l, 135 S. Ct. 1823, 1826 (2015). Thus, the employer has no incentive to keep



                                                  2

         Case 1:21-cv-00060-WCG Filed 01/13/21 Page 2 of 26 Document 1
costs low or to closely monitor the plan to ensure every investment remains prudent, because all

risks related to high fees and poorly performing investments are borne by the employee.

       4.        For financial services companies like Associated Bank, the potential for imprudent

and disloyal conduct is especially high, because the plan’s fiduciaries are in a position to benefit

the company through the plan by, for example, using proprietary investment products that a non-

conflicted and objective fiduciary would not choose.

       5.        To safeguard retirement plan participants, ERISA imposes strict fiduciary duties of

loyalty and prudence upon plan sponsors and other plan fiduciaries. 29 U.S.C. § 1104(a)(1). These

twin fiduciary duties are “the highest known to the law.” George v. Kraft Foods Glob., Inc., 814

F. Supp. 2d 832, 852 (N.D. Ill. 2011) (citation omitted). Fiduciaries must act “solely in the interest

of the participants and beneficiaries,” 29 U.S.C. § 1104(a)(1)(A), with the “care, skill, prudence,

and diligence” that would be expected in managing a plan of similar scope. 29 U.S.C. §

1104(a)(1)(B).

       6.        Defendants have not acted in the best interest of the Plan and its participants.

Instead, Defendants used the Plan to promote Associated Bank’s proprietary financial products

and earn profits for Associated Bank. Defendants’ retention of Associated Bank’s proprietary

funds in the Plan reflects a failure to objectively evaluate the Plan’s investment options in an

unbiased manner. Throughout the statutory period, Defendants have offered Associated Bank

investment products within the Plan that were overwhelmingly rejected by similarly situated

fiduciaries. A prudent and loyal fiduciary would not have selected or retained Associated Bank’s

unpopular and poorly performing funds, and would instead have selected superior alternatives

covering the same asset classes that are widely used by similarly situated fiduciaries. Defendants’

imprudent and disloyal retention of Associated Bank financial products in the Plan has resulted in

                                                  3

         Case 1:21-cv-00060-WCG Filed 01/13/21 Page 3 of 26 Document 1
of millions of dollars in lost investment returns to the Plan and its participants since the start of the

statutory period in 2015.

        7.      At the same time, Defendants selected a subsidiary of Associated Bank as the Plan’s

recordkeeper and then failed to prudently and loyally monitor the Plan’s recordkeeping expenses,

instead allowing the Plan to pay nearly three times what a prudent and loyal fiduciary would have

paid for such services. These excessive recordkeeping payments resulted in millions of dollars in

additional losses to the Plan and its participants during the statutory period, while further enriching

Associated Bank.

        8.      Based on this conduct, Plaintiffs assert a claim against Defendants for breaches of

the fiduciary duties of loyalty and prudence, and against Associated Bank for failing to adequately

monitor the Committee and remedy the fiduciary breaches described herein. In connection with

this claim, Plaintiffs seek to recover all losses to the Plan resulting from Defendants’ fiduciary

breaches, all profits earned by Associated Bank in connection with its fiduciary breaches or the

Plan’s assets, and other appropriate relief.

                                  JURISDICTION AND VENUE

        9.      Plaintiffs bring this action pursuant to 29 U.S.C. § 1132(a)(2) and (3), which

provide that participants in an employee retirement plan may pursue a civil action on behalf of the

plan to remedy breaches of fiduciary duties and other prohibited conduct, and to obtain monetary

and appropriate equitable relief as set forth in 29 U.S.C. § 1109.

        10.     This case presents a federal question under ERISA, and therefore this Court has

subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 1132(e)(1)(F).

        11.     Venue is proper pursuant to 29 U.S.C. § 1132(e)(2) and 28 U.S.C. § 1391(b)

because this is the district where the Plan is administered, where the breaches of fiduciary duties

                                                   4

         Case 1:21-cv-00060-WCG Filed 01/13/21 Page 4 of 26 Document 1
giving rise to this action occurred, and where Defendant may be found.

                                         THE PARTIES

                                           PLAINTIFFS

       12.     Plaintiff Laura Evans resides in Metamora, Illinois, and has been a participant in

the Plan since March 2014. As a Plan participant, Plaintiff Evans’s account has been record kept

by Associated Bank’s subsidiary, and she has been financially injured by the unlawful conduct

described herein. Plaintiff Evans’s account would be worth more had Defendants not violated

ERISA as described herein.

       13.     Plaintiff Carol Nowak-Galkowski resides in Sobieski, Wisconsin, and was a

participant in the Plan from before the statutory period until approximately January 2018. As a

Plan participant, Plaintiff Nowak-Galkowski invested in multiple investment options managed by

Associated Bank’s subsidiaries and her Plan account has been record kept by Associated Bank’s

subsidiary. As a result, she has been financially injured by the unlawful conduct described herein.

Plaintiff Nowak-Galkowski’s account would have been worth more at the time it was distributed

from the Plan had Defendants not violated ERISA as described herein.

                                            THE PLAN

       14.     The Plan was established by Associated Bank. The Plan is an “employee pension

benefit plan” within the meaning of 29 U.S.C. § 1002(2)(A) and a “defined contribution plan”

within the meaning of 29 U.S.C. § 1002(34). The Plan is a qualified plan under 26 U.S.C. § 401,

commonly referred to as a “401(k) plan.”

       15.     The Plan covers eligible employees of Associated Bank and its subsidiaries.

Eligible employees saving for retirement may contribute a percentage of their earnings on a pre-

tax basis to the Plan.

                                                5

         Case 1:21-cv-00060-WCG Filed 01/13/21 Page 5 of 26 Document 1
       16.     The Plan is a very large plan in the defined contribution plan marketplace. Since

2014, the Plan has had between $453 million and $690 million in assets and between 5,600 and

7,000 participants, and has consistently ranked in the top half of the 99th percentile of all defined

contribution plans by size.1

       17.     As of the end of 2014, the investment options under the Plan consisted of: 7

actively-managed funds organized as collective trusts and managed by Associated Bank’s

subsidiary, an Associated Bank money market fund, Associated Bank stock, 10 actively managed

funds managed by third-parties, and 2 passively managed funds offered by Vanguard. The Plan

has held investments associated with Associated Bank throughout the statutory period.

                                           DEFENDANTS

Associated Bank

       18.     Defendant Associated Banc-Corp (“Associated Bank”) is a U.S. regional bank

holding company headquartered in Green Bay, Wisconsin. Among its subsidiaries are Associated

Bank, N.A., a nationally chartered bank, and Associated Trust Company, N.A., which performs

asset management and participant recordkeeping for the Plan. Defendant Associated Bank is the

“plan sponsor” within the meaning of 29 U.S.C. § 1002(16)(B), and has ultimate decision-making

authority with respect to the Plan and the management and administration of the Plan and the

Plan’s investments. Because Associated Bank exercises discretionary authority or discretionary

control with respect to management and administration of the Plan and disposition of Plan assets,

it is a functional fiduciary under 29 U.S.C. § 1002(21)(A).


1
  At the end of 2016, there were approximately 656,000 defined contribution plans. Only 2,621
had more than 5,000 participants, and only 1,462 had more than $500 million in assets. U.S. DEP’T
OF LABOR, Private Pension Plan Bulletin, at 11-12 (Dec. 2018), available at
https://www.dol.gov/sites/dolgov/files/EBSA/researchers/statistics/retirement-bulletins/private-
pension-plan-bulletins-abstract-2016.pdf.
                                                 6

         Case 1:21-cv-00060-WCG Filed 01/13/21 Page 6 of 26 Document 1
       19.     Associated Bank is specifically identified as the Administrator of the Plan in the

Plan’s Form 5500s filed with the Department of Labor. Associated Bank’s status as Plan

Administrator also renders it a fiduciary of the Plan for purposes of ERISA. See 29 C.F.R. §

2509.75-8 at D-3.

       20.     To the extent that Associated Bank has delegated any of its fiduciary functions to

others, it maintained fiduciary responsibilities with respect to the Plan. It is well-accepted that the

authority to appoint, retain, and remove other plan fiduciaries constitutes discretionary authority

or control over the management or administration of the plan, and thus confers fiduciary status

under 29 U.S.C. § 1002(21)(A). See 29 C.F.R. § 2509.75-8 (D-4); Howell v. Motorola, Inc., 337

F. Supp. 2d 1079, 1099 (N.D. Ill. 2004). Further, the responsibility for appointing and removing

other fiduciaries carries with it an accompanying duty to monitor the appointed fiduciaries, and to

ensure that they are complying with the terms of the Plan and ERISA’s statutory standards. 29

C.F.R. § 2509.75-8 (FR-17).

The Plan Administrative Committee

       21.     According to the Plan’s Summary Plan Description dated January 1, 2020, “the

Compensation and Benefits Committee of the Company’s Board of Directors has appointed the

Plan Administrative Committee to act as Administrator of this Plan.” The duties of the Plan

Administrative Committee (“Committee”) include selecting the investments offered by the Plan.

Pursuant to these authorized duties and functions, the Committee and its members exercise

discretionary control respecting management of the Plan, exercise authority or control respecting

management or disposition of Plan assets, and/or have discretionary authority or responsibility in

the administration of the Plan. The Committee and its members are therefore functional fiduciaries

of the Plan pursuant to 29 U.S.C. § 1002(21)(A).

                                                  7

         Case 1:21-cv-00060-WCG Filed 01/13/21 Page 7 of 26 Document 1
        22.     Defendants John and Jane Does 1-20 (the “Doe Defendants”) are members of the

Committee, or were members of the Committee during the statutory period. The identities of the

Doe Defendants are not currently known to Plaintiffs.

                                   ERISA FIDUCIARY DUTIES

        23.      ERISA imposes strict fiduciary duties of loyalty and prudence upon fiduciaries of

retirement plans. 29 U.S.C. § 1104(a)(1) states, in relevant part:

        [A] fiduciary shall discharge his duties with respect to a plan solely in the interest of the
        participants and beneficiaries and—

                (A)     for the exclusive purpose of

                        (i)     providing benefits to participants and their beneficiaries; and

                        (ii)    defraying reasonable expenses of administering the plan;

                (B)     with the care, skill, prudence, and diligence under the circumstances then
                        prevailing that a prudent man acting in a like capacity and familiar with
                        such matters would use in the conduct of an enterprise of like character and
                        with like aims . . . .

        24.     These ERISA fiduciary duties are “the highest known to the law.” Kraft Foods

Glob., 814 F. Supp. 2d at 852 (citation omitted).

                                         DUTY OF LOYALTY

        25.     The duty of loyalty requires fiduciaries to act with “an eye single” to the interests

of plan participants. Pegram v. Herdrich, 530 U.S. 211, 235 (2000). “Perhaps the most

fundamental duty of a [fiduciary] is that he [or she] must display . . . complete loyalty to the

interests of the beneficiary and must exclude all selfish interest and all consideration of the interests

of third persons.” Id. at 224 (quoting G Bogert et al., Law of Trusts and Trustees § 543 (rev. 2d ed.

1980)). Thus, “in deciding whether and to what extent to invest in a particular investment, a

fiduciary must ordinarily consider only factors relating to the interests of plan participants and

                                                   8

         Case 1:21-cv-00060-WCG Filed 01/13/21 Page 8 of 26 Document 1
beneficiaries. A decision to make an investment may not be influenced by non-economic factors

unless the investment, when judged solely on the basis of its economic value to the plan, would be

equal or superior to alternative investments available to the plan.” U.S. Dep’t of Labor ERISA

Adv. Op. 88-16A, 1988 WL 222716, at *3 (Dec. 19, 1988) (emphasis added). In addition, “failing

to monitor and control recordkeeping fees . . . can constitute a breach of the fiduciary dut[y] of

loyalty . . . required by ERISA.” Morin v. Essentia Health, 2017 WL 4083133, at *5 (D. Minn.

Sept. 14, 2017), report and recommendation adopted, 2017 WL 4876281 (D. Minn. Oct. 27, 2017)

(citing Tussey v. ABB, Inc., 746 F.3d 327, 336–37 (8th Cir. 2014)).

                                      DUTY OF PRUDENCE

       26.     ERISA also “imposes a ‘prudent person’ standard by which to measure fiduciaries’

investment decisions and disposition of assets.” Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct.

2459, 2467 (2014) (quotation omitted). This includes “a continuing duty to monitor [plan]

investments and remove imprudent ones” that exists “separate and apart from the [fiduciary’s]

duty to exercise prudence in selecting investments.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828

(2015). If an investment is imprudent, the plan fiduciary “must dispose of it within a reasonable

time.” Id. (quotation omitted).

       27.     ERISA also requires fiduciaries to limit administrative expenses. 29 U.S.C. §

1104(a)(1)(A)(ii) (“[A] fiduciary shall discharge his duties … solely in the interest of

participants … for the exclusive purpose of[] providing benefits … and defraying reasonable

expenses of administering the plan[.]”). A fiduciary may breach this duty by authorizing higher-

than-market recordkeeping fees or maintaining a recordkeeping deal for its own benefit. See

George v. Kraft Foods Glob., Inc., 641 F.3d 786, 799 (7th Cir. 2011) (failure to solicit bids, and

higher-than-market recordkeeping fees, supported triable fiduciary breach claim); Tussey v. ABB,

                                                9

         Case 1:21-cv-00060-WCG Filed 01/13/21 Page 9 of 26 Document 1
Inc., 746 at 336 (affirming judgment against plan sponsor based on “overpaying” recordkeeper

and benefiting from the overpayment).

                          DEFENDANTS’ VIOLATIONS OF ERISA

I.     DEFENDANTS’ PROCESS FOR SELECTING AND MONITORING INVESTMENT OPTIONS WAS
       IMPRUDENT AND TAINTED BY SELF-INTEREST.

       28.     Defendants’ process for selecting and monitoring the Plan’s investment options was

disloyal and imprudent. Defendants included in the Plan proprietary investments overwhelmingly

rejected by fiduciaries of similarly sized plans, when a nonconflicted fiduciary would have selected

among the more popular and better performing nonproprietary alternatives available. Although

using proprietary options is not a breach of the duty of prudence or loyalty in and of itself, a plan

fiduciary’s process for selecting and monitoring proprietary investments is subject to the same

duties of loyalty and prudence that apply to the selection and monitoring of other investments.

Based on Defendants’ retention of unpopular and poorly performing proprietary funds in asset

classes for which superior nonproprietary alternatives were available and far more widely utilized

by non-conflicted fiduciaries, it is reasonable to infer that Defendants’ process for selecting and

monitoring investments for the Plan was tainted by self-interest. The following examples are

illustrative of a fiduciary process for selecting and monitoring investments in the Plan tainted by

imprudence and disloyalty, which improperly affected Defendants’ decisions with respect to all of

the Associated Bank funds in the Plan.

Associated Balanced and Growth Balanced LifeStage Funds

       29.     The Plan’s Associated Balanced LifeStage and Associated Growth Balanced

LifeStage Funds offer good examples of Defendants’ imprudent and self-interested process for

managing the Plan’s investments. Since at least the beginning of 2014, the Plan has included both


                                                 10

        Case 1:21-cv-00060-WCG Filed 01/13/21 Page 10 of 26 Document 1
the Associated Balanced LifeStage and Growth Balanced LifeStage Funds. As of yearend 2016,

the Plan had approximately $41 million invested in the Associated Balanced LifeStage Fund and

$27.5 million invested in the Associated Growth Balanced LifeStage Fund. As of 2019, the Plan

had $43 million invested in the Associated Balanced LifeStage Fund and $27 million in the

Associated Growth Balanced LifeStage Fund.

          30.   Based on a review of publicly filed Form 5500s for plans with over $500 million in

assets, Plaintiffs are not aware of any defined contribution plan other than the Plan that offered the

Associated Balanced LifeStage Fund or the Associated Growth Balanced LifeStage Fund.

          31.   The fiduciaries of other large defined contributions preferred other funds over the

Associated Balanced LifeStage and Associated Growth Balanced LifeStage Funds for good

reason.

          32.   The following chart shows the performance of the Associated Balanced LifeStage

Fund as of the end of 2015 compared to its own custom benchmark identified by Associated Bank,

and two other funds which had similar asset allocations and levels of risk2 and greater acceptance

among fiduciaries of similar plans:




2
  Morningstar has created a taxonomy of mutual funds that divides mutual funds into 64 different
categories, with categorization determined by historical analysis of the underlying holdings of each
fund. All three funds in the chart were placed by Morningstar in the US Fund Allocation—50% to
70% Equity category.
                                                 11

          Case 1:21-cv-00060-WCG Filed 01/13/21 Page 11 of 26 Document 1
    Fund Name                   Ticker    3-Yr Return 5-Year Return # of Plans > $500M in
                                          (as       of (as       of Fund
                                          12/31/15)    12/31/15)
    Associated Balanced                   6.83%        6.04%        1 (the Plan)
    LifeStage
    Associated Balanced         N/A       7.41%             7.07%            N/A
    LifeStage Custom
    Benchmark
    Vanguard Wellington         VWENX     9.64%             9.07%            210
    Admiral
    American Funds              RLBGX     10.81%            10.18%           75
    American Balanced R6

         33.    A prudent and loyal review of the marketplace in 2015 would have revealed that

the Vanguard and American Funds options were performing significantly better than the

Associated Balanced LifeStage Fund, and caused a prudent and loyal fiduciary to remove the

Associated Bank fund. Defendants’ retention of the Associated Balanced LifeStage Fund in the

Plan reflects a fiduciary process imprudently and disloyally tilted in Associated Bank’s favor.

         34.    Similarly, the following chart shows the performance of the Associated Growth

Balanced LifeStage Fund as of the end of 2015 compared to its custom benchmark and two other

funds which had similar asset allocations and levels of risk3 and greater acceptance among

fiduciaries of similar plans:




3
 All three funds in the chart were placed by Morningstar in the US Fund Allocation—50% to 70%
Equity category.
                                                12

          Case 1:21-cv-00060-WCG Filed 01/13/21 Page 12 of 26 Document 1
 Fund Name                     Ticker        3-Yr Return (as 5-Year Return       # of Plans > $500M
                                             of 12/31/15)    (as of              in Fund
                                                             12/31/15)

 Associated Growth                           8.3%              7.02%             1 (the Plan)
 Balanced LifeStage
 Associated Growth             N/A           9.26%             8.33%             N/A
 Balanced LifeStage
 Custom Benchmark
 T. Rowe Price Capital         PRWCX         13.15%            11.39%            18
 Appreciation
 Fidelity Puritan              FPURX         10.69%            9.21%             84


       35.      Again, a prudent and loyal review of the marketplace in 2015 would have revealed

that the T. Rowe Price and Fidelity options were performing significantly better than the

Associated Growth Balanced LifeStage Fund, and caused a prudent and loyal fiduciary to remove

the Associated Bank fund. Defendants’ retention of the Associated Growth Balanced LifeStage

Fund in the Plan also reflects a fiduciary process imprudently and disloyally tilted in Associated

Bank’s favor.

       36.      Instead of removing these poorly performing Associated Bank investments, in 2017

Defendants removed a non-proprietary fund in the same asset class (the Vanguard Balanced Index

Fund), while imprudently and disloyally retaining the Associated Bank funds. This led to a

predictably poor outcome for Plan participants. As of yearend 2015, the Associated Balanced

LifeStage Fund had materially trailed the removed Vanguard fund by 2.46% and 2.67% over the

prior 3- and 5-year periods respectively. The performance of the Associated Growth Balanced

LifeStage Fund at this time was similarly poor compared to this Vanguard option, trailing it by

0.99% and 1.69% over the prior 3- and 5-year periods respectively. Unlike the Associated Bank

funds, the Vanguard Balanced Index Fund was widely held by similarly situated fiduciaries,

appearing in over 60 plans with over $500 million in assets.

                                               13

        Case 1:21-cv-00060-WCG Filed 01/13/21 Page 13 of 26 Document 1
       37.     As Defendants should have realized based on these 2015 performance numbers, the

Plan would have been far better served by retaining the Vanguard fund and removing the two

Associated Bank funds. As of September 30, 2020, the Associated Balanced LifeStage Fund had

materially trailed the Vanguard fund by 1.87% and 1.83% over the prior 3- and 5-year periods

respectively.4 Likewise, as of the same date, the Associated Growth Balanced LifeStage Fund had

materially trailed the Vanguard fund by 0.8% and 0.29% over the prior 3- and 5-year periods

respectively, despite the fact that the Associated fund was taking on more risk than the Vanguard

fund. On a risk-adjusted basis, Vanguard Balanced outperformed the Associated Growth Balanced

Fund by 1.35% and 1.13% per year over the prior 3- and 5-year periods.5 However, instead of

removing the Associated Bank options, Defendants removed the nonproprietary Vanguard option

in 2017, further reflecting a disloyal and imprudent fiduciary process that tainted the Plan’s entire

menu of Associated Bank investment options.

Associated Equity Income Fund

       38.     Another good example of Defendant’s flawed investment management process is

the Associated Equity Income Fund in the Plan, which was included in the Plan from at least the

beginning of 2014 until some point in 2017.



4
  All performance data regarding the Plan’s investments is from Morningstar Direct, a widely used
database of investment returns.
5
  Alpha is a metric used to measure a manager’s skill on a risk-adjusted basis. Positive alpha
demonstrates skill, an alpha of zero demonstrates zero skill, and negative alpha shows the manager
made decisions that were worse than simply tracking the benchmark. Not only did the Associated
Balanced Lifestage and Growth Balanced Lifestage Funds show almost entirely negative alpha
during the subject period, but this lack of skill—both on an absolute basis and compared to
Vanguard Balanced—should have been apparent to the Plan’s fiduciaries at the beginning of the
subject period. As of December 31, 2015, the Balanced Fund had an alpha of -1.12% and -1.71%
per year against its custom benchmark over the prior 3- and 5-year periods respectively, compared
with positive alpha of 0.37% and 0.50% by Vanguard Balanced against the same benchmark. The
Growth Balanced Fund had alpha of -1.26% and -1.92% against its custom benchmark over those
same 3- and 5-year periods.
                                                 14

        Case 1:21-cv-00060-WCG Filed 01/13/21 Page 14 of 26 Document 1
       39.     Plaintiffs are not aware of any defined contribution with over $500 million in assets

that offered the Associated Equity Income Fund during the relevant time period.

       40.     The fiduciaries of other large defined contributions avoided the Associated Equity

Income Fund for good reason. As of yearend 2015, the Associated Equity Income Fund had

underperformed its benchmark by 1.06% and 1.52% over the prior 3- and 5- year periods,

respectively. A prudent and loyal fiduciary would have removed this fund at the beginning of the

statutory period based on this performance.

       41.     The foregoing examples reflect a fiduciary process tainted by self-interest, resulting

in imprudent and disloyal decisions that infected the selection and monitoring of all Associated

Bank-affiliated investments in the Plan. Indeed, although asset management companies such as

Associated Bank tend to favor retention of their own funds when acting as service providers, this

favoritism has empirically resulted in worse performance within defined contribution plans.

Veronica Pool et al., It Pays the Menu: Mutual Fund Investment Options in 401(k) Plans, 71 J. OF

FIN. 1779 (Aug. 2016). Further, this poor performance tends to persist, empirically demonstrating

that “the decision to retain poorly performing affiliated funds is not driven by information about

the future performance of these funds.” Id. at 1781, 1808–10. A study of third-party administrators

such as Associated Bank similarly shows that plans administered by asset management firms tend

to have the highest fees and the lowest net returns, and that both the higher fees and lower returns

are attributable to the use of proprietary funds. Thomas Doellman & Sabuhi Sardarli, Investment

Fees, Net Returns, and Conflict of Interest in 401(k) Plans, 39 J. OF FIN. RES. 5 (Spring 2016).

       42.     Given the poor track record of Associated Bank’s funds and their lack of utilization

among fiduciaries of other large plans, it was imprudent to retain these funds in the Plan.



                                                15

        Case 1:21-cv-00060-WCG Filed 01/13/21 Page 15 of 26 Document 1
Defendants improperly retained these funds to serve Associated Bank’s own business interests,

not participants’ interests, and generate additional investment fee income for Associated Bank.

II.     DEFENDANTS FAILED TO PROPERLY MONITOR                        OR   CONTROL   THE   PLAN’S
        RECORDKEEPING EXPENSES.

        43.    In addition to the foregoing examples of failures with respect to the Plan’s

investment program, Defendants failed to properly monitor and control the Plan’s recordkeeping

expenses. Instead, Defendants allowed the Plan to pay millions of dollars of excessive

recordkeeping fees to Associated Bank’s subsidiary, Associated Trust Company, N.A.

(“Associated Trust”).

        44.    Notably, the Plan was the only plan with more than $500 million in assets for which

Associated Trust provided recordkeeping services. Excluding the Plan, the average size of plans

for which Associated Trust provided recordkeeping services was a mere $27 million.

        45.    Recordkeeping is a necessary service for any defined contribution plan. The market

for recordkeeping is highly competitive, with many vendors capable of providing a high-level

service. As a result of such competition, vendors vigorously compete for business by offering the

best price.

        46.    The cost of providing recordkeeping services depends on the number of participants

in a plan. Plans with large numbers of participants can take advantage of economies of scale by

negotiating a lower per-participant recordkeeping fee. However, Defendant failed to leverage the

Plan’s size and allowed the Plan to pay recordkeeping fees to Associated Trust that were

substantially higher than the market rate for other similar plans.

        47.    The bulk of the Plan’s recordkeeping expenses charged by Associated Trust are

paid directly by participants. Specifically, recordkeeping expenses are allocated to Plan


                                                 16

         Case 1:21-cv-00060-WCG Filed 01/13/21 Page 16 of 26 Document 1
participants on a pro rata basis, with their share of those expenses based on the value of their

account balance over the total assets in the Plan.6 Some of the funds in the Plan also pay a portion

of the fees paid for the investments in the Plan to the Plan via a process known as “revenue

sharing.” While revenue sharing can be a legitimate means of paying for recordkeeping expenses,

it is important for retirement plan fiduciaries to closely monitor the amount of revenue sharing

payments that are made to ensure that the plan’s recordkeeper is not receiving excessive

compensation. However, Defendant failed to do so consistent with their fiduciary obligations.

       48.     As of yearend 2016, the Plan had 5,858 participants. The Plan’s Form 5500 reflects

that the Plan paid $803,198 to Associated Trust for recordkeeping expenses that year, and that

Associated Trust Company received approximately $37,000 in additional revenue sharing,

meaning that recordkeeping expenses amounted to at least $143 per participant per year. Based on

Plaintiffs’ investigation, a prudent and loyal fiduciary of a similarly sized plan could have obtained

comparable recordkeeping services for approximately $50 per participant at that time. It was not

prudent or in the best interest of participants to allow the Plan to be charged more than three times

this amount. A prudent fiduciary would have negotiated an appropriate fee for recordkeeping

consistent with the applicable market rate, with any excess revenue sharing payments refunded to

participants or used to defray other expenses that would have been borne by participants.

       49.     These overpayments were not an anomaly. Defendant caused the Plan to pay


6
  Due to the pro rata allocation of recordkeeping expenses among Plan participants, some Plan
participants paid less than the $50 per participant rate that Plaintiffs allege a prudent fiduciary
could have obtained. As is true of all Plan participants, the recordkeeping fees paid by such
participants would have been lower if Defendants had negotiated lower overall recordkeeping
costs, as Plaintiffs allege Defendants should have done. That is, the level of overall
recordkeeping expenses is unrelated to the method by which recordkeeping expenses are
allocated among participants. Thus, all Plan participants were harmed by the excessive
recordkeeping fees paid to Associated Bank’s subsidiary.
                                                 17

        Case 1:21-cv-00060-WCG Filed 01/13/21 Page 17 of 26 Document 1
similarly excessive recordkeeping expenses throughout the statutory period, resulting in millions

of dollars in excessive fees during the statutory period. For example, in 2019, the Plan paid

$882,482 to Associated Trust Company, N.A. for recordkeeping expenses, and Associated Trust

Company received an additional amount of approximately $55,000 in revenue sharing. Given that

the Plan had 6,944 participants, this resulted in a per participant recordkeeping rate of $135 per

person.

          50.   Plaintiffs’ estimate of a reasonable recordkeeping is well supported. A recent study

by NEPC, an independent investment consulting firm, found that the median rate for recordkeeping

services for plans with between 5,000 and 10,000 participants (as the Plan had throughout the

applicable statutory period) is approximately $50 per participant, and even the 75th percentile (the

highest quartile in cost) is only about $60 per participant.

          51.   A prudent fiduciary would not have allowed the Plan to pay excessive amounts for

recordkeeping services to Associated Bank’s subsidiary year after year. As part of a prudent and

loyal fiduciary process, fiduciaries typically monitor the amount of recordkeeping expenses that

are being paid and will conduct periodic cost benchmarking to determine whether those amounts

are consistent with the amounts paid by other similarly sized plans. Further, prudent fiduciaries

frequently submit requests for proposals (RFPs) to potential service providers every few years to

obtain competitive information and survey possible alternatives. Based on the excessive amounts

paid by the Plan for recordkeeping services, it is reasonable to infer that Defendant failed to take

these measures (or took half-measures at best).

III.      PLAINTIFFS LACKED KNOWLEDGE             OF   DEFENDANTS’ CONDUCT         AND   PRUDENT
          ALTERNATIVES.

          52.   Plaintiffs did not have knowledge of all material facts (including, among other


                                                  18

          Case 1:21-cv-00060-WCG Filed 01/13/21 Page 18 of 26 Document 1
things, the investment option and menu choices of fiduciaries of similar plans, the costs of the

Plan’s investments compared to those in similarly-sized plans, the availability of superior

investment options, or the costs of the Plan’s administrative and recordkeeping services compared

to similarly sized plans) necessary to understand that Defendants breached their fiduciary duties

and engaged in other unlawful conduct in violation of ERISA, until shortly before this suit was

filed. Further, Plaintiffs did not have actual knowledge of the specifics of Defendants’ decision-

making processes with respect to the Plan (including Defendants’ processes for selecting,

monitoring, evaluating and removing Plan investments; and Defendants’ processes for selecting

and monitoring the Plan’s recordkeeper), because this information is solely within the possession

of Defendants prior to discovery. For purposes of this Complaint, Plaintiffs have drawn reasonable

inferences regarding these processes based upon (among other things) the facts set forth above.

                                      PLAN-WIDE RELIEF

       53.     29 U.S.C. § 1132(a)(2) authorizes any participant or beneficiary of the Plan to bring

an action individually on behalf of the Plan to obtain for the Plan the remedies provided by 29

U.S.C. § 1109(a). Plaintiffs seek recovery on behalf of the Plan pursuant to this statutory provision.

       54.     Plaintiffs seek recovery for injuries to the Plan sustained as a result of the

aforementioned breaches of fiduciary duties during the statutory period commencing in 2015. See

29 U.S. Code § 1113(1) (setting 6-year statute of limitations for ERISA breach of fiduciary duties

claims in the absence of actual knowledge).

       55.     Plaintiffs are adequate to bring this derivative action on behalf of the Plan, and their

interests are aligned with the Plan’s participants and beneficiaries. Plaintiffs do not have any

conflicts of interest with any participants or beneficiaries that would impair or impede their ability

to pursue this action. Plaintiffs have retained counsel experienced in ERISA litigation, and intend

                                                 19

        Case 1:21-cv-00060-WCG Filed 01/13/21 Page 19 of 26 Document 1
to pursue this action vigorously on behalf of the Plan.

       56.     Plaintiffs will take procedural steps to ensure the protection and adequate

representation of Plan participants, such as by seeking class certification pursuant to Federal Rule

of Civil Procedure 23, or by proceeding in accordance with the framework of Federal Rule of Civil

Procedure 23.1, including seeking Court approval of any settlement and providing notice of any

such settlement to Plan participants.

                                CLASS ACTION ALLEGATIONS

       57.     Plaintiffs seek certification of this action as a class action pursuant to this statutory

provision and Fed. R. Civ. P. 23.

       58.     Plaintiffs assert their claims on behalf of a class of participants and beneficiaries of

the Plan defined as follows:7

               All participants and beneficiaries of the Associated Banc-Corp 401(k) and
               Employee Stock Ownership Plan at any time on or after January 13, 2015,
               excluding any persons with responsibility for the Plan’s investment or
               administrative functions.

       59.     Numerosity:      The Class is so numerous that joinder of all Class members is

impracticable. The Plan had approximately 5,600 to 7,000 participants at all relevant times during

the applicable period.

       60.     Typicality:      Plaintiffs’ claims are typical of the Class members’ claims. Like

other Class members, Plaintiffs are or were Plan participants and suffered financial harm as a result

of Defendants’ mismanagement of the Plan. Defendants treated Plaintiffs consistently with other

Class members with regard to the Plan. Defendants’ imprudent and disloyal decisions affected all




7
  Plaintiffs reserve the right to propose other or additional classes or subclasses in their motion for
class certification or subsequent pleadings in this action.
                                                  20

        Case 1:21-cv-00060-WCG Filed 01/13/21 Page 20 of 26 Document 1
Plan participants similarly.

       61.     Adequacy:       Plaintiffs will fairly and adequately protect the interests of the Class.

Plaintiffs’ interests are aligned with the Class that they seek to represent, and Plaintiffs have

retained counsel experienced in complex class action litigation, including ERISA litigation.

Plaintiffs do not have any conflicts of interest with any Class members that would impair or impede

their ability to represent such Class members.

       62.     Commonality: Common questions of law and fact exist as to all Class members

and predominate over any questions solely affecting individual Class members, including but not

limited to:

               a. Whether Defendants are fiduciaries with respect to the Plan;

               b. Whether Defendants breached their fiduciary duties by engaging in the
                   conduct described herein;

               c. The proper form of equitable and injunctive relief;

               d. The proper measure of monetary relief.

       63.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(1)(A) because

prosecuting separate actions against Defendants would create a risk of inconsistent or varying

adjudications with respect to individual Class members that would establish incompatible

standards of conduct for Defendants.

       64.     Class certification is also appropriate under Fed. R. Civ. P. 23(b)(1)(B) because

adjudications with respect to individual Class members, as a practical matter, would be dispositive

of the interests of the other persons not parties to the individual adjudications or would

substantially impair or impede their ability to protect their interests. Any award of prospective

equitable relief by the Court would be dispositive of non-party participants’ interests. The



                                                 21

        Case 1:21-cv-00060-WCG Filed 01/13/21 Page 21 of 26 Document 1
accounting and restoration of the property of the Plan that would be required under 29 U.S.C.

§§ 1109 and 1132 would be similarly dispositive of the interests of other Plan participants.

        65.     Class certification is also appropriate under Fed. R. Civ. P. 23(b)(3) because

questions of law and fact common to the Class predominate over any questions affecting only

individual Class members, and because a class action is superior to other available methods for the

fair and efficient adjudication of this litigation. Defendants’ conduct as described in this Complaint

applied uniformly to all members of the Class. Class members do not have an interest in pursuing

separate actions against Defendants, as the amount of each Class member’s individual claims is

relatively small compared to the expense and burden of individual prosecution, and Plaintiffs are

unaware of any similar claims brought against Defendants by any Class members on an individual

basis. Class certification also will obviate the need for unduly duplicative litigation that might

result in inconsistent judgments concerning Defendants’ practices. Moreover, management of this

action as a class action will not present any likely difficulties. In the interests of justice and judicial

efficiency, it would be desirable to concentrate the litigation of all Class members’ claims in a

single forum.

                                           COUNT I
                            Breach of Duties of Loyalty and Prudence
                                   29 U.S.C. § 1104(a)(1)(A)–(B)

        66.     As alleged above, Defendants are fiduciaries with respect to the Plan and are subject

to ERISA’s fiduciary duties.

        67.     29 U.S.C. § 1104 imposes fiduciary duties of prudence and loyalty upon Defendants

in connection with their administration of the Plan and the selection and monitoring of Plan

investments.

        68.     Defendants breached these fiduciary duties by engaging in the conduct described

                                                    22

         Case 1:21-cv-00060-WCG Filed 01/13/21 Page 22 of 26 Document 1
herein. Among other things, Defendants failed to employ a prudent and loyal process for selecting,

monitoring, and reviewing the Plan’s investment options, by improperly prioritizing Associated

Bank’s proprietary investments over superior available options, and by failing to critically or

objectively evaluate the quality of the Plan’s proprietary investments in comparison to other

investment options. In addition, Defendants caused the Plan to pay excessive recordkeeping fees

to Associated Bank’s subsidiary, Associated Trust, and failed to properly monitor and control those

expenses.

       69.     Instead of acting in the best interest of Plan participants, Defendants’ conduct and

decisions were driven by a desire to drive revenues and profits to Associated Bank and its

subsidiaries, and to generally promote Associated Bank’s business interests. Accordingly,

Defendants failed to discharge its duties with respect to the Plan solely in the interest of the

participants and beneficiaries of the Plan, and for the exclusive purpose of providing benefits to

participants and their beneficiaries and defraying reasonable expenses of administering the Plan,

in violation of their fiduciary duty of loyalty under 29 U.S.C. § 1104(a)(1)(A).

       70.     Further, each of the actions and omissions described in paragraph 68 above and

elsewhere in this Complaint demonstrate that Defendants failed to discharge their duties with

respect to the Plan with the care, skill, prudence, and diligence under the circumstances then

prevailing that a prudent person acting in a like capacity and familiar with such matters would

have used in the conduct of an enterprise of like character and with like aims, in violation of 29

U.S.C. § 1104(a)(1)(B).

       71.     As a consequence of Defendants’ fiduciary breaches, the Plan and its participants

suffered millions of dollars in losses.

       72.     Defendants are liable, under 29 U.S.C. §§ 1109 and 1132, to make good to the Plan

                                                23

        Case 1:21-cv-00060-WCG Filed 01/13/21 Page 23 of 26 Document 1
all losses resulting from the aforementioned fiduciary breaches, to restore to the Plan any profits

Defendants made through the use of Plan assets, and to restore to the Plan any profits resulting

from such fiduciary breaches. In addition, Defendants are liable for additional equitable relief and

other relief as provided by ERISA and applicable law.

                                           COUNT II
                                 Failure to Monitor Fiduciaries

       73.     As alleged throughout the Complaint, Associated Bank is a fiduciary of the Plan

pursuant to 29 U.S.C. § 1002(21).

       74.     Given that Associated Bank has overall oversight responsibility for the Plan, and

the specific responsibility to appoint and remove members of the Committee, Associated Bank has

a fiduciary responsibility to monitor the performance of the Committee and its members and to

ensure that they are complying with the terms of the Plan and ERISA’s statutory standards. 29

C.F.R. § 2509.75-8 (FR-17).

       75.     A monitoring fiduciary must ensure that the monitored fiduciaries are performing

their fiduciary obligations, including those with respect to the investment and holding of plan

assets, and must take prompt and effective action to protect the plan and participants when the

monitored fiduciaries are not meeting their fiduciary obligations.

       76.     Associated Bank breached its fiduciary monitoring duties by, among other things:

               a. Failing to monitor and evaluate the performance of the Committee or have a

                   system in place for doing so, standing idly by as the Plan suffered significant

                   losses as a result of the Committee’s imprudent actions and omissions with

                   respect to the Plan;




                                                24

        Case 1:21-cv-00060-WCG Filed 01/13/21 Page 24 of 26 Document 1
               b. Failing to monitor the Committee’s fiduciary processes, which would have

                   alerted a prudent fiduciary to the breaches of fiduciary duties described herein;

                   and

               c. Failing to remove members of the Committee whose performance was

                   inadequate in that they continued to maintain imprudent, excessively costly, and

                   poorly performing investments within the Plan, and continued to cause the Plan

                   to pay excessive recordkeeping expenses, all to the detriment of the Plan and

                   Plan participants’ retirement savings.

       77.     As a consequence of the foregoing breaches of the duty to monitor, the Plan

suffered millions of dollars of losses due to excessive fees and investment underperformance.

       78.     Pursuant to 29 U.S.C. §§ 1109(a), 1132(a)(2), and 1132(a)(3), Associated Bank is

liable to restore to the Plan all losses suffered as a result of its failure to properly monitor the

Committee, and subsequent failure to take prompt and effective action to rectify the fiduciary

breaches set forth herein.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs as representatives of the Class defined herein, and on behalf of

the Plan, prays for relief as follows:

       A.      A determination that this action may proceed as a class action under Rule 23(b)(1),
               or in the alternative, Rule 23(b)(3) of the Federal Rules of Civil Procedure;

       B.      Designation of Plaintiffs as Class Representative and designation of Plaintiffs’
               counsel as Class Counsel;

       C.      A declaration that Defendants breached their fiduciary duties under ERISA;

       D.      An order compelling Defendants to personally make good to the Plan all losses that
               the Plan incurred as a result of the breaches of fiduciary duties described herein,
               and to restore the Plan to the position it would have been in but for this unlawful

                                                25

         Case 1:21-cv-00060-WCG Filed 01/13/21 Page 25 of 26 Document 1
              conduct;

       E.     An accounting for profits earned by Associated Bank and a subsequent order
              requiring it to disgorge all profits received from, or in respect of, the Plan;

       F.     An order granting equitable restitution and other appropriate equitable monetary
              relief against Defendants including, but not limited to, imposition of a constructive
              trust on all assets of the Plan transferred to Associated Bank as a result of
              Defendants’ unlawful conduct in violation of ERISA or a surcharge against
              Associated Bank to prevent unjust enrichment from unlawful conduct involving the
              Plan;

       G.     An order enjoining Defendants from any further violations of ERISA;

       H.     Other equitable relief to redress Defendants’ illegal practices and to enforce the
              provisions of ERISA as may be appropriate;

       I.     An award of pre-judgment interest;

       J.     An award of attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g) and/or the
              common fund doctrine;

       K.     An award of such other and further relief as the Court deems equitable and just.


Dated: January 13, 2021                     NICHOLS KASTER, PLLP


                                            By: s/ Paul J. Lukas
                                            Paul J. Lukas, MN Bar No. 022084X
                                            Kai H. Richter, MN Bar No. 0296545*
                                            Brock J. Specht, MN Bar No. 0388343*
                                            Jacob T. Schutz, MN Bar No. 0395648*
                                                    * applications for admission forthcoming
                                            4600 IDS Center
                                            80 S 8th Street
                                            Minneapolis, MN 55402
                                            Telephone: 612-256-3200
                                            Facsimile: 612-338-4878
                                            lukas@nka.com
                                            krichter@nka.com
                                            bspecht@nka.com
                                            jschutz@nka.com



                                               26

        Case 1:21-cv-00060-WCG Filed 01/13/21 Page 26 of 26 Document 1
